Citation Nr: 0323350	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  01-09 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to July 
1961, and from July 1974 to February 1986.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a September 2000 RO decision which 
denied service connection for a low back disability.


FINDINGS OF FACT

The veteran has a current low back disorder which began 
during active service.  


CONCLUSION OF LAW

A low back disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from July 1958 to July 
1961.  She had service classified as temporary active duty 
from October 1961 to January 1962, July 1963 to December 
1963, and May 1964 to September 1964.  She again had active 
duty from July 1974 to February 1986. 

Service medical records show that during the veteran's last 
period of active duty, she was seen in May 1981 with 
complaints of back pain in the lower lumbar region.   A 
treatment report, dated in August 1981, noted her complaints 
of pain in her right hip and right leg, diagnosed as sciatica 
and muscle strain.  A subsequent report dated in August 1981 
noted continuing complaints of pain and soreness in the back.  
A physical examination, performed in December 1981, noted 
complaints of sciatica in the left lower extremity.  The 
report also noted that straight leg raising tests were 
positive at 45 degrees, and that the spine was normal.  A 
medical history report, completed in December 1981, noted 
that she had suffered a back injury.  A treatment report, 
dated in May 1982, noted complaints of back pain in the lower 
lumbar region.  

A VA examination May 1986 focused on other claimed conditions 
and there were no findings of a low back disorder.  However, 
on the front of the examination form the veteran listed 
numerous complaints including pain from the back down the 
right lower extremity.

A February 1987 treatment report noted some tenderness over 
the lower back and right buttocks.  A treatment report in 
December 1987 noted various complaints including back pain.  

A treatment report in October 1988, from R. Smith, D.C., 
notes that physical examination of the lumbar spine revealed 
a reduced range of motion with pain at the lumbar vertebrae 
L4 and L5 on the right.  Lasegue and Fabere-Patrick testing 
was positive on the right at lumbar vertebrae L4 and L5.  The 
report concluded with a diagnosis, in part, of nerve root 
compression of the lumbar spine, associated with subluxation 
(joint dysfunction).
 
A treatment summary report, dated in February 2000, noted 
that she underwent an MRI which revealed a tiny disc bulge at 
L4/L5, which was not surgical.  A CT scan in March 2000 noted 
relatively minimal spinal stenosis at L4-L5, disc bulge at 
L5-S1, which abuts but does not displace the right nerve root 
sleeve, and mildly narrowed neural foramina bilaterally at 
L5-S1 by facet joint hypertrophy.  A lumbar myelogram, 
performed in March 2000, was unremarkable.  

In June 2000, the veteran filed a claim for service 
connection for a low back disorder.

An operative report, dated in July 2000, noted that the 
veteran underwent a L4-L5 right foraminotomy, L5-S1 right 
lumbar microdiskectomy and foraminotomy.  An August 2000 
treatment report from T. Smith, M.D., noted problems 
including lumbar radiculopathy.  

A September 2000 report from J. Frame, P.T., noted that the 
veteran had limited range of motion for the lumbar spine.  

A decision from the Social Security Administration, dated in 
July 2001, noted that the veteran was granted disability 
benefits.  The decision noted multiple impairments including 
lumbar spine arthritis.

II.  Analysis

The veteran claims service connection for a low back 
disorder.  The file shows adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service medical records from the veteran's last period of 
active duty show intermittent complaints and findings of low 
back pain and sciatica.  The post-service medical records 
also show similar symptoms and signs of a low back condition.  
More recently there has been a diagnosis of lumbar spine 
stenosis with disc disease and radiculopathy (for which the 
veteran has undergone surgery).  The veteran has given a 
credible account of continuity of symptomatology since 
service.  38 C.F.R. § 3.303(b).

From the evidence as a whole, there is a reasonable basis to 
trace the veteran's current low back disorder to onset during 
her active duty.  The Board finds that a current low back 
disorder was incurred in active service, warranting service 
connection.  The benefit-of-the-doubt rule (38 U.S.C.A. § 
5107(b)) has been considered in making this decision.


ORDER

Service connection for a low back disorder is granted.  



	                        
____________________________________________
	L.W. TOBIN 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

